-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	This application claims benefit in provisional application 63/019,495 filed on 05/04/2020.
Claim Status
	Claims 1-6 are pending and examined.
Claim Objections
	Claim 6 is objected to because “Drosophilia” is misspelled and should be amended to “Drosophila”. 
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: contacting Drosophila species with the composition. The method does not require the presence of Drosophila species. It is not clear how the method accomplishes killing Drosophila species. 
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nathanson (US 4,678,775, Date of Patent July 7, 1987) and Han (WO 2016/022520 A1 Published February 11, 2016).
The claims encompass a method for killing Drosophila species comprising the steps as claimed. 
The teachings of Nathanson are related to methods of controlling pests comprising bringing into contact with the pest a pest-controlling amount of an agent selected from the group consisting of a non-formamidine p-octopamine agonist having substantial activity toward an octopamine receptor present in the pest, among others (Abstract). The term pest controlling includes any pesticidal (killing) activities of a composition against a given pest at any stage in its life cycle (column 3 lines 38-44). Any octopamine receptor containing pest is treatable by the formulation, including all invertebrate pests including flies, among others (paragraph bridging columns 10 and 11). Table 1 shows tyramine as a useful octopamine agonist (columns 13 and 14). In the in vivo methods, pesticidal effects of the compounds were tested by spraying tomato leaves with the compounds dissolved in water. Larvae were placed on each leaf, and then the percentage of leaf remaining was determined. An active compound was one which resulted in an increase in percentage of leaf remaining, compared with control (paragraph bridging columns 12-13 and paragraph bridging columns 13-14). 
Nathanson does not specifically teach killing Drosophila species. 
The teachings of Han are related to compositions and methods for modulation of the octopamine receptor (Abstract). Fruit flies are among the most destructive agricultural pests in the world. Fruit flies belong to the family Diptera, examples of which include Drosophila suzukii (spotted wing drosophila). In certain aspects the compositions and methods are for controlling insect of the order Diptera (paragraph 0046). Spotted wind drosophila has octopamine receptors (claims 1 and 9).
The teachings of Nathanson and Han are related to methods of controlling insects that have octopamine receptors by contacting with octopamine receptor agonists, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. Regarding claims 1 and 6, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have treated an area comprising an octopamine receptor containing pest with a pesticidal amount of the octopamine receptor agonist tyramine, in order to kill the pest, with a reasonable expectation of success because Nathanson teaches a method of controlling an octopamine receptor containing pest comprising contacting the pest with an octopamine receptor agonist selected from tyramine, where Nathanson teaches applying the active compound to a leaf comprising a pest. It would have been obvious to have selected Drosophila suzukii as the octopamine receptor containing pest in Nathanson’s method, with a reasonable expectation of success because Nathanson teaches that the method is useful for killing any octopamine receptor containing pests including flies and it was known from Han that Drosophila suzukii is an octopamine receptor containing pest. One of ordinary skill in the art would have been motivated to use Nathanson’s method to kill Drosophila suzukii because Han teaches that fruit flies are among the most destructive agricultural pests in the world, where fruit flies include Drosophila suzukii (spotted wing drosophila). Combining prior art elements according to known methods to obtain predictable results supports obviousness.
Regarding claims 2 and 3, it would have been obvious to have formulated tyramine into a composition comprising protein hydrolysate, with a reasonable expectation of success because Nathanson teaches that the composition may be formulated with a carrier attractive to insects such as protein hydrolysate which is attractive to fruit flies (column 10 lines 19-23). Protein hydrolysate is a phagostimulant. 
   
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nathanson and Han as applied to claims 1-3 and 6 above, and further in view of Mazor (WO 2012/059918 A1 Published May 10, 2012).
The claims further define the method of claim 1.
The teachings of Nathanson and Han are relied upon as summarized above, however these references do not teach limitations of claims 4 and 5.
The teachings of Mazor are related to a bait composition for protecting fruits from fruit fly pests (Abstract). The composition is characterized in that it is more attractive compared to other commercial baits, it is long lasting, and it is destroyed at the end of the fly activity season (paragraph 0022). The composition comprises an attractant(s), phagostimulants, and an insecticide imprisoned in a core polymer, a clay, a salt, a humectant, and water (paragraph 0025). The composition may be used to control many species of fruit flies that are considered important agricultural pests (paragraph 0033). Phagostimulants include carbohydrates, proteins, amino acids, nucleic acids, and lipids (paragraph 0040). The humectant is selected from erythritol, among others (paragraph 0047). Mazor also teaches a method of controlling fruit fly pests comprising exposing said fruit fly pests to an effective amount of insecticide (paragraph 0050). The bait was smeared on a transparency sheet. Sheet pieces with bait were left under field conditions between tests. A piece of sheet with the bait was hung under the interior surface of box cover. The flies were exposed to bait for 3 hours and mortality was recorded every 10 min (paragraph 0060). 
The teachings of Mazor and Nathanson modified with Han are related to methods of controlling fruit flies and it would have been obvious to have combined them because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to have formed the composition of Nathanson modified with Han as a bait with a reasonable expectation of success because Nathanson teaches the agent can be mixed with baits usually comprising a carrier attractive to insects, where protein hydrolysate is intended for fruit flies. Nathanson does not teach how to form and use the bait. It would have been obvious to the skilled artisan to look to the teachings of Mazor because Mazor is concerned with a solid bait composition intended for controlling fruit fly pests and teaches that the bait composition is more attractive compared to other commercial baits, it is long lasting, and it is destroyed at the end of the fly activity season. It would have been obvious to a person skilled in art to have formed the composition to comprise an attractant, phagostimulants, and an insecticide imprisoned in a core polymer, a clay, a salt, a humectant, and water because Mazor teaches these components as required to form the solid bait. It would have been obvious to have selected erythritol as the humectant because Mazor teaches erythritol as a suitable humectant. It would have been obvious to have smeared the solid bait on transparency sheets and applied the sheets in an area infested with fruit flies because Mazor teaches using the solid bait by smearing the bait on transparent sheets and applying the sheets into an area in need of fruit fly control. 
Nathanson modified with Han and Mazor meets the claimed limitations because the bait comprises erythritol, which is a non-caloric sugar, and transparent sheet reads on a bait station. 
Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617